UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year period EndedJune 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31669 SUNRIDGE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0348905 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16857 E. Saguaro Blvd. Fountain Hills, Arizona (Address of principal executive offices) (Zip Code) (480) 837-6165 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant of Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.): Yes oNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer at November 11, 2010, was $1,237,997. At May 16, 2011, 49,322,619 shares of Sunridge International, Inc. common stock were outstanding. EXPLANATORY NOTE Sunridge International, Inc. (referred to in this annual report as “we,” “us” or the “Company”) is filing this Amendment No.2 on Form 10-K/A (this “Amendment”) to amend its Annual Report on Form 10-K for the fiscal year ended June 30, 2010, filed with the Securities and Exchange Commission (the “SEC”) on November 15, 2010 (the “Original 10-K”), as first amended on April 6, 2011. This Amendment is being filed to amend the Original 10-K to provide (i) the inclusion of critical accounting policies, judgments, and estimates in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, (ii) updated information regarding the assumption of debt associated with the Plan of Reorganization in Note 1 – Organization and Description of Business, (iii) revised information regarding prepaids in Note 2 – Summary of Significant Accounting Policies, (iv) revised information related to number of shares issued and the loss on stock issuances in Note 5 – Loss on Conversion of Debt, (v) revised information related to amount owed to the Company’s president in Note 6 – Related Party Transactions, (vi) revised information related to commitments and contingencies in Note 9, and (vii) included management’s report on internal control over financial reporting and removal of material weakness for lack of testing in Item 9A – Controls and Procedures. The Company is also updating its lists of exhibits in Item 15 of this report to include the revised certifications to include the introductory language of paragraph 4 and the language of paragraph 4(b) of Item 601(b)(31) of Regulation S-K and the certifications specified in Rule 13(a)-14(a) under the Securities Exchange Act of 1934 required to be filed with this Amendment. Except for the foregoing amendments and updates, the Amendment does not modify or update the Original 10-K. SUNRIDGE INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 8. Financial Statements and Supplementary Data 5 Item 9A. Controls and Procedures 23 PART IV Item 15. Exhibits and Financial Statement Schedules 24 Signatures 24 2 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Fiscal Year Ending June 30, 2010 Operations The Company’s revenue in fiscal year 2010 increased by71.0% ($61,290) over fiscal year 2009, but total expenses far exceeded our revenues in fiscal year 2010.Our gross margin increased from 66.6% in fiscal year 2009 to 76.4% in fiscal year 2010 as a result of a higher per unit price charged customers in 2010. Our loss from operations increased by 423.6% in fiscal year 2010 in comparison to fiscal year 2009 because of our increased general and administrative expenses. Our total general and administrative expenses increased by 344.8% in the fiscal year ended June 30, 2010 in comparison to the 2009 fiscal year as a result primarily of Reorganization Costs, Loss on Stock Issuance, increased Employee and Consultant Expenses, Legal and Professional Fees, Selling and Marketing Expenses and Rent Expense.The Reorganization Costs of $199,673 were incurred as a result of the Company's acquisition of Ophthalmic International, Inc. in October 2009. The Loss on Stock Issuance of $186,159 occurred as a result of issuing restricted stock at a value less than the market value of free trading stock to induce conversion of debt. Our Employee and Consultants Expenses increased by more than 864.3% in the 2010 fiscal year over the 2009 fiscal year as a result of the hiring of our European consultant in the second quarter of our 2010 fiscal year and hiring a public relations firm in the fourth quarter of the year.Our Employee and Consultant Expenses will likely increase as we expand the shipment of our products to China, Europe and the Caribbean in the future, assuming we can obtain sufficient working capital.We will likely commence paying our officers and Directors compensation some time in the future. Our Legal and Professional Fees increased by 158.0% during the 2010 fiscal year because of the acquisition of Ophthalmic International in October 2009 and the increased legal and accounting expenses incurred as an operating SEC reporting company. Our Selling and Marketing Expenses increased by 112.4% during the 2010 fiscal year over the 2009 fiscal year as a result of our increased marketing activities in India and the Middle East. Our Selling and Marketing Expenses will likely increase as we expand sales of our products to China, Europe and the Caribbean in the future.We are likely to incur additional research and development expenses in fiscal year 2011 if we apply to the FDA for our U.S. clinical study protocols. There is no assurance that we will ever be profitable. Liquidity and Capital Resources We suffered a severe liquidity shortage in 2009 and 2010. FromJuly 1, 2009 to June 30, 2010, we borrowed a total of $619,711.These loans bear annual interest from 12% and all of the loans are due on demand or prior to June 30, 2011.Our interest expense increased by 25.0% ($14,412) from fiscal year 2009 to fiscal year 2010.Without substantial funding in the near future, our liquidity shortage will become critical.We are hopeful we will be able to obtain substantial funding during the remainder offiscal year 2011, but we presently have no agreements or arrangements to obtain any such funding. The consolidated financial statements contained in this Form 10-K have been prepared assuming we will continue to operate as a going concernand do not include any adjustments that might be necessary if we are unable to continue as a going concern. As a result, our independent registered public accountants have issued a going concern explanatory paragraph to their audit report on our consolidated financial statements for the fiscal year ended June 30, 2010. Over the next three years, we must obtain at least $6,500,000 of funding to finance our two planned patient clinical studies in Canada and the US, and a minimum level of administrative staff. If such funding is not obtained, it is unlikely we will receive FDA approval for the sale of our product in the U.S. Without FDA approval our revenues will be totally dependent on foreign sales. Critical Accounting Policies, Judgments and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with Generally Accepted Accounting Principles (“GAAP”). The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. 3 An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimate that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the more significant estimates and assumptions used in the preparation of the consolidated financial statements. There are other items within our financial statements that require estimation, but are not deemed critical as defined above. Changes in estimates used in these and other items could have a material impact on our financial statements. Revenue Recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, our price is fixed or determinable, and collection is reasonably assured. We recognize revenue on our standard products when title passes to the customer upon shipment. The standard products do not have customer acceptance criteria. We have standard rights of return that are accounted for as a warranty provision, although it is deemed immaterial at this time. We do not have any price protection agreements or other post shipment obligations. For custom equipment where customer acceptance is part of the sales agreement,revenue will be recognized when the customer has accepted the product. In cases where custom equipment does not have customer acceptance as part of the sales agreement, revenue will be recognized upon shipment, as long as the system meets the specifications as agreed upon with the customer. Certain transactions may have multiple deliverables, with the deliverables clearly defined. To the extent that the secondary deliverables are other than perfunctory, we will recognize the revenue on each deliverable as it is delivered, if separable, or on the completion of all deliverables, if not separable. Debt and Equity-Based transactions We have received capital investment in exchange for promissory notes. These promissory notes are typically short-term and are issued at fair market rates at the time of the issuance. From time to time, we have offered the promissory note holders the opportunity to convert their promissory notes to common stock. As an incentive to induce the conversion, we offered the promissory note holders a conversion price at a discount to the closing price of our common stock on the date of the election to convert. We recognize these discounts as a loss on stock issuances. Allowance for Bad Debts We maintain an allowance for potential credit losses based on historical experience and other information available to management. Contingencies We accrue for contingent obligations, including legal costs, when the obligation is probable and the amount can be reasonably estimated. As facts concerning contingencies become known we reassess our position and make appropriate adjustments to the financial statements. Estimates that are particularly sensitive to future changes include those related to tax, legal, and other regulatory matters that are subject to change as events evolve and additional information becomes available. Income Taxes We use the asset and liability method to account for income taxes. Under this method, deferred income taxes are determined based on the differences between the tax basis of assets and liabilities and their reported amounts in the consolidated financial statements which will result in taxable or deductible amounts in future years and are measured using the currently enacted tax rates and laws. A valuation allowance is provided to reduce net deferred tax assets to the amount that, based on available evidence, is more likely than not to be realized. 4 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA SUNRIDGE INTERNATIONAL, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 6 Consolidated Balance Sheets as of June 30, 2010 and 2009 7 Consolidated Statements of Operations for the Years Ended June 30, 2010 and 2009 8 Consolidated Statements of Stockholders’ Equity for the Years Ended June 30, 2010 and 2009 9 Consolidated Statements of Cash Flows for the Years Ended June 30, 2010 and 2009 10 Notes to Consolidated Financial Statements 11 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Sunridge International, Inc. We have audited the accompanying consolidated balance sheets of Sunridge International, Inc. as of June 30, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Sunridge International, Inc. as of June 30, 2010 and 2009 and the results of its operations, changes in shareholders' equity, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, anticipates additional losses in the next year, and has insufficient working capital as of June 30, 2010 to fund the anticipated losses. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona November 15, 2010, except for Note 13, as to which the date is May 18, 2011 6 SUNRIDGE INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2 6/30/2010 6/30/2009 ASSETS CURRENT ASSETS Cash & Cash Equivalents $
